Citation Nr: 0202346	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a right foot condition, 
claimed to have resulted from medical treatment in a VA 
facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1999 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In February 2002, the veteran responded to a request for 
clarification from the RO and indicated that he declined a 
video hearing but wanted a hearing before a Member of the 
Board at the RO.  As an appellant is entitled to a hearing if 
one is requested, further development is warranted.  38 
C.F.R. § 20.700 (2001).

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


